845 So.2d 986 (2003)
Raymond F. LAWSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-4473.
District Court of Appeal of Florida, First District.
May 23, 2003.
Appellant, pro se.
Charlie Crist, Attorney General, and Elizabeth Fletcher Duffy, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the appellant has made a facially sufficient claim that his youthful offender sentence is illegal, we reverse.
The appellant was found guilty of violating probation that was imposed after he successfully completed youthful offender boot camp, and he was sentenced to 69.6 months' imprisonment followed by 5 years' probation. The appellant filed a rule 3.800(a) motion alleging that his sentence is illegal under section 958.04(2)(b), Florida Statutes. The plain language of section 958.04(2)(b), Florida Statutes, states that a youth may only receive up to 364 days in a specified facility as a penalty for violating probation imposed after successful completion of boot camp. Thomas v. State, 825 So.2d 1032, 1033 (Fla. 1st DCA 2002). Because the appellant's sentence exceeds the 364 days permitted by the statute, we reverse the trial court's summary denial of the appellant's motion and remand for resentencing.
REVERSED and REMANDED.
BENTON, PADOVANO and BROWNING, JJ., concur.